                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

 UNITED STATES OF AMERICA                         *     CRIMINAL NUMBER 18-0154


 VERSUS                                           *     JUDGE TERRY A. DOUGHTY


 THOMAS J.M. GOODIN (01)                          *     MAG. JUDGE KAREN L. HAYES
 MEKO R. WALKER     (02)
 BRITTANY S. GIX    (03)

                                  MEMORANDUM RULING

       Pending before the Court is a Motion in Limine of Post Arrest Statements of Co-

Defendants [Doc. No. 119], filed by Thomas J. M. Goodin (hereinafter “Goodin”) in this

proceeding. Said Motion was filed on June 03, 2019. The Government did not file a timely

response.

       In this case, three Defendants, Goodin, Meko R. Walker (hereinafter “Walker”) and

Brittany S. Gix (hereinafter “Gix”), are jointly charged with several drug offenses.

       In his Motion, Goodin seeks to prohibit the use of statements after arrest, made by Walker

and Gix insofar as they refer to Goodin. Unfortunately, this Court does not have the benefit of

the specific statements made by Walker and Gix to review. This Court can however, make a

limited ruling specific to the facts in Bruton v. United States, 391 U.S. 123 (1968). In Bruton, the

U.S. Supreme Court held that, in a multiple defendant trial, confession and/or inculpatory

statements made by co-defendants, who did not testify, cannot be used against another defendant,

as it violates the Confrontation Clause of the U.S. Constitution.

       Thus, this Court limits use of post-arrest statements made by Walker, insofar as those

statements implicate Goodin, should Walker not testify at trial. Also, this Court limits use of post-
arrest statements made by Gix, insofar as those statements implicate Goodin, should Gix not testify

at trial. Said statements may be redacted and otherwise used by the Government.

       THUS DONE AND SIGNED this 20TH day of June, 2019, in Monroe, Louisiana.




                                                     ______________________________
                                                      TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
